Case: 18-10762      Document: 00514914571         Page: 1    Date Filed: 04/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 18-10762                               FILED
                                  Summary Calendar                         April 12, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CARLOS HUITRON MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:11-CR-146-21


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Carlos Huitron Martinez, federal prisoner # 43160-177, appeals the
district court’s denial of his motion pursuant to 18 U.S.C. § 3582(c)(2). He
seeks a reduction to his sentence of 168 months in prison, imposed following
his guilty-plea conviction of conspiracy to possess with intent to distribute
methamphetamine.          See 21 U.S.C. §§ 841(a)(1) and (b)(a)(A)(viii), 846.
According to Huitron Martinez, the district court lowered the guidelines


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10762   Document: 00514914571     Page: 2   Date Filed: 04/12/2019


                                No. 18-10762

sentencing range by varying downward in sentencing him originally. Based
on that erroneous assertion, Huitron Martinez contends that the district court
may now, in accordance with the lower drug-related offense levels of
Amendment 782 to the Sentencing Guidelines, reduce his sentence.
Additionally, he argues that the district court should do so based on his good
conduct.
      Although res judicata does not bar Huitron Martinez’s second
§ 3582(c)(2) motion based on Amendment 782, see United States v. Calton, 900
F.3d 706, 713-714 (5th Cir. 2018), section 1B1.10(b)(2) of the Sentencing
Guidelines prohibits the reduction of Huitron Martinez’s sentence to a term
below the minimum of his amended guidelines range of 168 months, see United
States v. Contreras, 820 F.3d 773, 775 (5th Cir. 2016). The district court
properly denied Huitron Martinez’s § 3582(c) motion on this basis.          See
Contreras, 820 F.3d 773, 774 & n.1.
     The judgment of the district court is AFFIRMED.




                                      2